DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8-11, 13, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0059618 A1 (Lee).

Re claim 1, Lee teaches a test and measurement device comprising: 
at least one measurement channel (SMA connector 108); 
a measurement input (analog electronic signal [0034]); 
an analog to digital converter (ADC 312); 
an acquisition unit (FPGA 316); 
a trigger clock (trigger module of FPGA [0044-0052]) configured to generate repeated trigger clock timings, said trigger clock timings being singular events that control said acquisition unit, wherein the repeated trigger clock timings are used to trigger the readiness of the acquisition unit to start an acquisition provided that a trigger condition of an acquisition trigger is met (user can set several different trigger modes in the FPGA including roll mode which takes a certain number of successive samples in a time period [0050]); and

wherein said trigger clock is configured to be set via said user interface such that the user sets the trigger clock via the user interface before the repeated trigger clock timings are generated, and
wherein the user interface is configured to allow the user to set a frequency, wherein the trigger clock outputs the trigger clock timings spaced from each other by a time interval corresponding to the frequency set by the user.  ([0044-0050]) (Fig. 3 [0034-0075]).

Re claim 2, Lee further teaches wherein said repeated trigger clock timings are established by a logic level (Lee teaches that in roll mode successive samplings are taken for a discrete period of time, therefore the timings are binary in that either the waveform is generated (e.g. 1) during sampling or the waveform is not generated (e.g. 0) in between samplings [0050]).

Re claim 3, Lee further teaches wherein said acquisition unit comprises an acquisition memory (internal RAM block [0044]).

Re claim 4, Lee further teaches wherein said trigger clock timings control said acquisition memory such that a post-processing of an acquired signal is controlled by said repeated trigger clock timings (in roll mode the successive samplings result in each ADC signal being converted immediately to a digital waveform for display on the 

Re claim 5, Lee further teaches wherein said acquisition unit is controlled such that measurement values are acquired, said measurement values corresponding to a signal fed to said measurement input of said measurement channel (the measurement values to the FPGA are in the form of digital data from the ADC and the signal from the ADC is a conversion of the analog signal received from SMA connector 108 [0034-0050]).

Re claim 8, Lee further teaches wherein said repeated trigger clock timings are spaced according to a predetermined sequence (the samplings are in a certain time period and are successive and thus discrete, repeated events [0050]).

Re claim 9, Lee further teaches wherein said trigger clock is implemented as a digital counter (the user selects a roll mode from the software which instructs from FPGA to generate samplings in a certain time period which are successive and thus discrete, repeated events [0050] as such there exists a time between successive samplings for which sampling does not take place, the interruption in sampling creates discrete sampling events which occur in succession until halted. The waveform is built up live using each sampling and therefore each sampling is counted and displayed as a single event which contributes to the built up graph).

Re claim 10, Lee further teaches wherein a delay unit is provided, said delay unit being configured to shift said trigger clock timings by at least one time delay (the user selects a roll mode from the software which instructs from FPGA to generate samplings in a certain time period which are successive and thus discrete, repeated events [0050] as such there exists a time between successive samplings for which sampling does not take place, the interruption in sampling creates discrete sampling events which occur in succession until halted. Said interruption is a time delay between samplings).

Re claim 11, Lee further teaches wherein said at least one time delay is between 0 and the time interval between two subsequent trigger clock timings (the user selects a roll mode from the software which instructs from FPGA to generate samplings in a certain time period which are successive and thus discrete, repeated events [0050] as such there exists a time between successive samplings for which sampling does not take place, the interruption in sampling creates discrete sampling events which occur in succession until halted. Said interruption is a time delay between samplings).

Re claim 13, Lee further teaches wherein said test and measurement device is an oscilloscope or a spectrum analyzer ([0034-0075]).

Re claim 21, Lee further teaches wherein the repeated trigger clock timings are not used for starting or stopping an acquisition (the successive samplings merely route the data signal directly through the FCPS to display the waveform live Fig. 3 [0034-0075]).

Re claim 22, Lee further teaches wherein the repeated trigger clock timings trigger said acquisition unit by controlling the acquisition of measurement values corresponding to a signal fed to said measurement input of said measurement channel (the successive samplings control the FCPS to generate waveforms from the data signal from the ADC which converts the analog signal from the SMA connector [0034-0075]).

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. Applicant argues that the rejection under 102(a)(1) in view of Lee are improper because Lee does not teach that the trigger clock timings are singular events. Applicant argues that setting the FPGA to a roll mode has nothing to do with the trigger clock timings being singular events. However, the fact that the user can enable the FPGA to change to different trigger modes means that these changes are made at singular events e.g. user 1 switches from mode 1 to mode 2 therefore the acquisition in mode 1 stops (singular event in time) and the acquisition in mode 2 begins (singular event in time). Furthermore, claim 1 is a device claim and thus the test and measurement device need merely have a trigger clock which is capable of generating the trigger clock timings.  If Applicant believes there is some structural difference in the trigger clock of the disclosed invention that allows for trigger clock timings as singular events when no other acquisition unit of an oscilloscope is capable then this should be claimed and supported. Applicants arguments are all directed to the use of the device and have no bearing on the structure of the device. If Applicant believes that the true .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812